Exhibit 10.1
Loan Agreement
 


 
This Loan Agreement is made this 5th  day of June, 2008.
 
By and Between:
 
1-
HORUS PRIVATE EQUITY FUND III L.P, a Cayman Islands Limited Partnership having
its head office at c/o M&C Corporate Services Limited, P.O.Box 309G7 Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands
(hereinafter referred to as the “Lender”).

 
First Party
 
and
 
2-
Ridgewood Egypt for Infrastructure LLC (“REFI”)  an Egyptian Limited Liability
company, having its head office at 165, El Orouba Street, Heliopolis, Cairo,
Egypt.
(hereinafter referred to as the “Borrower”).

 

Second Party
 
Whereas:
 
a)
The Lender has agreed to provide the Borrower with a loan of US$ 2 million.

 
b)
The Lender has agreed to make the loan available to the Borrower upon and
subject to the terms and conditions of this Agreement.

 
Now, therefore, it is hereby agreed as follows:
 
 
1.
The Loan:

 
1.1
Upon and subject to the terms and conditions of this Agreement, the Lender
agrees to lend and the Borrower agrees to borrow US$ 2,000,000.00 (the “Loan”).

 

1.2
The proceeds of the Loan shall be applied by the Borrower in or financing
general corporate operations, including purchase of equipment and working
capital.

 
 
2.
Drawdown:
         
Within ten days after the date of this Agreement, the Lender will advance the
full amount of the Loan to the Borrower by issue transfer of immediately
available funds to Borrower’s Bank, as follows:

 
 
 

--------------------------------------------------------------------------------

 
 

   
Commercial International Bank (Egypt) SAE
CIB – ALNASR
Building 14, Ramo Residential Area
El Nasr Road – Nasr City - Cairo - Egypt
Swift Code: CIB EEG CX020
For Credit to the Account of Ridgewood Egypt for Infrastructure
Account No.:
     
 
3.
Term and Interest; Repayment:

 
 
3.1
The term of this Agreement shall be two years starting on the date the Loan is
made and ending on the second anniversary of the date the Loan is made (the
“Maturity Date”).

 

 
3.2
The Borrower shall repay the Loan in monthly installments as follows:

 

 
(a)
 For the first 90 days after the Loan is made, no payments are due;

 
 
(b)
Commencing on the 120th day after the Loan is made, and continuing on the same
day of each month thereafter for the succeeding 17 months, the Borrower shall
pay monthly installments in the amount of US$ 123,117. This payment amount
represents the amount of constant blended payments of principal and interest
necessary to amortize the principal amount of US$ 2,050,000 over 18 months with
interest at 10% per annum.

 
 
3.2.1
The Loan may be prepaid in whole or in part at any time without penalty.


 
 
4.
Payment Instructions:

 
 
4.1
All payments to be made by the Borrower hereunder shall be made in US$ on the
due date by transfer of immediately available funds to the Lender’s following
account:

 

 
Bank Name
: Arab African International Bank
  Address : 5 Midan Al Saray Al Koubra – Garden City   Account Name  : Horus
Private Equity Fund III LP   Account Number    :   Swift Code : ARAIEGCX

 


 
Correspondent in USD JP Morgan New York
  Swift Code  : CHAS US 33   Account No.   :

 
4.2
Whenever any payment hereunder, shall become due on a day which is not a
business day, the due date thereof shall be extended to the next succeeding
business day unless such business day falls in the next calendar month, in which
event such due date shall be the immediately preceding business day. During any
extension of the date for payment, interest shall be payable on the amount due
at the rate payable on such due date.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.   
Acceleration of the Loan:

      
In the event that the Borrower shall fail to make full payment of the amounts of
principal and interest on the Loan when due as set forth in Section 3.3(b) above
for two consecutive months, then the Lender may, by written notice to the
Borrower, accelerate the Maturity Date of the Loan to the date of such written
notice from Lender to Borrower.  Upon any such acceleration by the Lender, the
total outstanding amount of principal of the Loan shall become immediately due
and payable, together with any amount of interest thereon accrued through the
date of such notice of acceleration.
 
 
6.
Representation and Warranties:

 
The Borrower hereby makes the following representations and warranties for the
benefit of the Lender.
 


7.1 
The Borrower has the power to enter into and perform this Agreement and to
borrow hereunder.

 
7.2 
This Agreement, when duly executed and delivered hereunder will constitute, the
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their respective terms.

 
7.3 
The making, delivery and performance of this Agreement does not and will not
violate in any respect any provision of (i) any law or regulation or any order
or decree of any governmental authority or agency or of any court or (ii) any
mortgage, contract or other understanding to which the Borrower is a party or
which is binding upon the Borrower.

 

 
7.
General Provisions:

 
7.1
Any notice communication under this Agreement shall be legally binding if sent
in writing to the addresses given herein, unless such address has been changed
and the other party has been given notice by registered mail of such change of
address.

 

 
If to the Borrower
 
Ridgewood Egypt for Infrastructure LLC
165 El Orouba St.
Heliopolis, Cairo, Egypt
Attn: Mr. Zaki Girges
(with a copy to)
Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
U.S.A.
Attn:  Robert E. Swanson, Chairman



 
 

--------------------------------------------------------------------------------

 

 
If to the Lender
 
Horus Private Equity Fund III, L.P
c/o M&C corporate Services Limited
P.O.Box 309G7, Ugland House
South Church Street, George Town
Grand Cayman, Cayman Islands

 
7.2
This Agreement shall be governed by Egyptian Law and any dispute arising
thereunder shall be subject to the jurisdiction of the Cairo courts.

 
 
8.
Counterparts:

 

  This Agreement has been drawn in two copies, each has the same force and
effect.                       First Party    Second Party           The
Lender       The Borrower           By:  /s/ Horus Private Equity Fund III  
By:   /s/ Zaki Yousif Girges           Name:   Samer Yassa   Name: Zaki Yousif
Girges           Title:  Director   Title: Manager        

 
 
 
                                                                                          

--------------------------------------------------------------------------------